PER CURIAM.
This cause is affirmed.
One of the questions in this case is whether a defendant’s consent to search is automatically revoked when he takes to his heels while being questioned by police officers. That identical question was answered in the affirmative by this court in Nease v. State, 484 So.2d 67 (Fla. 4th DCA 1986).
Notwithstanding, there is no need for reversal here on that point, because the defendant, while running away, committed a battery on a police officer. Needless to say, that battery constituted probable cause for arrest which in turn gave the police probable cause to search the defendant’s bag. See Illinois v. LaFayette, 462 U.S. 640, 103 S.Ct. 2605, 77 L.Ed.2d 65 (1983). In addition, when returned to the scene where the original consent was given, the defendant denied ownership of the bag.
AFFIRMED.
DOWNEY and LETTS, JJ., and HURLEY, DANIEL T.K., Associate Judge, concur.